DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 05/23/22.  Regarding the amendment, claims 1-5 and 11-19 are canceled, claims 6-10, 20-21 are present for examination.
Allowable Subject Matter
Claims 6-10, 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding to claim 6 and its dependent claims 7-10, the record of prior art by itself or in combination with other references does not show a coil (5) comprising: 
a series of turns constituted by a first turn to an n-th turn of a conductive wire (5a) having a polygonal cross-section, where n is an integer equal to or larger than 3, the conductive wire being wound in a spiral shape and being stacked in a direction from downward toward upward; 
an insulating member (6) disposed between an i-th turn and a turn adjacent to the i-th turn in an upward direction on an upper surface of the i-th turn or between the i-th turn and a turn adjacent to the i-th turn in a downward direction on a lower surface of the i-th turn, where i is an integer satisfying 1 < i < n, wherein the upper surface of the i-th turn and the lower surface of the i-th turn extend perpendicularly to the axial direction of the coil (5); and 
a positioning part (5e) that is provided on at least one of: a surface, of an (i- 1)th turn, facing the i-th turn; and a surface, of the i-th turn, facing the (i-1)th turn and that is configured to hold the insulating member (6) while positioning the insulating member.

    PNG
    media_image1.png
    404
    592
    media_image1.png
    Greyscale

Regarding claim 20, the record of prior art by itself or in combination with other references also does not show a coil (5) comprising: 
a series of turns (fig 2) constituted by a first turn to an n-th turn of a conductive wire (5a) having a polygonal cross-section, where n is an integer equal to or larger than 3, the conductive wire being wound in a spiral shape and being stacked in a direction from downward toward upward; and 
an insulating member (6) disposed between an i-th turn and a turn adjacent to the i-th turn in an upward direction on an upper surface of the i-th turn or between the i-th turn and a turn adjacent to the i-th turn in a downward direction on a lower surface of the i-th turn, where i is an integer satisfying 1 < i < n, wherein the upper surface of the i-th turn and the lower surface of the i-th turn extend perpendicularly to the axial direction of the coil (5), and 
an insulating film (5b) is provided on an entire surface of the conductive wire (5a), and the insulating film (5b) is in contact with the insulating member directly (6).
Furthermore, in claim 21, the record of prior art by itself or in combination with other references also does not show a coil comprising, inter alia, each of the first turn to the n-th turn of the coil (5) have four coil sides, and the insulating member (6) is provided on the four coil sides.

    PNG
    media_image2.png
    361
    596
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834